DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to for failing to adhere to the requirements of the sequence rules, see paragraphs [0261-0265, and 0273 (for example] in the instant published disclosure, USPgPub 2021/0128712.  Applicant must append SEQ ID NOs. to all mentions of specific sequences comprising four or more amino acids and ten or more nucleic acids in the specification.  When a sequence is presented in a drawing, the sequence must still be included in the sequence listing if the sequence falls within the definition set forth in 37 CFR 1.821(a), and the sequence identifier ("SEQ ID NO:X") must be used, either on the drawing itself or in the Brief Description of the Drawings.  Applicant is required to append a SEQ ID NO. to any sequence applicable to the rule.  See 37 CFR § 1.821 (a)-(d) and MPEP § 2422. Appropriate correction is required.
The use of a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

Claim Objections
Claims 147 and 148 are objected to because of the following informalities:  
In claims 147 and 148, all Latin names, such as “Mycoplasma”, etc., should be italicized.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 147, 148, and 154 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On page 2 of claim 147, the phrase in parentheses, “(classical or African or combination thereof)” renders the claim unclear because it cannot be determined if the limitations in the parentheses are required or not.   
Regarding claim 148, the phrase "such as" (in about the middle of the claim), renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe specific adjuvants and, accordingly, the identification/description is indefinite.
Instant claim 154 further specifies that clinical signs or symptoms reduced or prevented in a piglet (emphasis added) are selected from:

expelling of a mummified, stillborn and/or weak fetus or….from the group consisting of development or production of a mummified, stillborn and/or weak fetus.

It is unclear how the recited symptoms could manifest in a piglet. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 142-145, 150, 151 and 159 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural products without significantly more. The claim(s) recite(s) a composition comprising a porcine circovirus type 3 (PCV3) ORF2 protein (cl. 142) characterized 
Step 2A Prong Two requires eligibility analysis to evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in Association for Molecular Pathology v. Myriad Genetics, Inc., — U.S. - (June 13, 2013). Instant claims 143 and 151 also list a viral vector as an acceptable carrier. Since an assumption cannot be made that a vector comprises heterologous sequences, a vector comprising a naturally-occurring gene linked to its naturally-occurring promoter reads on the gene and the promoter as they exist in nature. Claim 159 requires formulation for a multidose regimen. However, specific quantities or amounts of natural materials present in a composition does not change the nature or properties of the natural products. The instant nucleic acid sequences and the corresponding protein products in the instant composition remain indistinguishable from the naturally-occurring materials. The requirement of various quantities does not contribute to significantly more to the judicial exception. For these reasons, the subject matter encompassed by instant claims 142-145 and 159 is not patent eligible.
Please note that some of the members of the veterinarily-acceptable carriers listed in instant claim 143 would amount to a structural distinction of the instant PCV3 ORF 2 or a mixture that would not be found in nature or a mixture that would change the inherent functional property of the PCV3 ORF2 or combined products, differentiating the mixture from a resultant nature-based combination. See MPEP 2106.04(c)(I)(A) and Example 44 of Appendix 1 to the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 153-157 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims are drawn to reducing or preventing clinical signs or clinical symptoms in piglets caused by infection by PCV3 through maternal antibody passive immunization (in utero and/or colostrum ingestion), obtained from a pre-breeding gilt or a pregnant sow administered, one or more times, a composition comprising PCV3 ORF2. 
The current state of the art would not predict the asserted immunogenic efficacy in piglets against PCV3 as asserted by the instant claims. In the second full paragraph on page 13 until the 
Despite the development of specific IgG antibodies in response to PCV3 infection, the viremia was not significantly reduced suggesting IgG antibodies might not have neutralizing activity during early infection.
Temeeyasen et al. further hypothesizes the presence of decoy epitopes on the PCV3 capsid protein, interfering with the immune system’s access to neutralizing epitopes. 
 	Vargas-Bermudez et al. (BMC Veterinary Research. 2021: 17:150) teach of vertical transmission and generation of reproductive failures upon PCV3 challenge, see the abstract and Figure 1. Vargas-Bermudez et al. opines that a progressive decrease in viral titers in piglets may be attributed to incomplete neutralizing maternal antibodies, see the end of the paragraph bridging pages 7-8.
	Example 10, beginning in paragraph [0737] in the instant published disclosure (USPgPub 2021/0128712) describes three treatment groups: 
R: non-exposure/ non-PCV3 challenged;
NTX: receipt of placebo/ PCV3-challenged group; and
Vaccine: receipt of PCV3 ORF2 vaccine/ PCV3-challenged.
Results are depicted in Table 1 and Figure 30. Paragraphs [0743-0744] conclude that the data indicates a reduction of “just under 4%” in the number of mummies in the vaccine up compared 

Placebo Group		Vaccine Group
Autolyzed: 1		Autolyzed: 2
Crushed: 1		Crushed: 0
Mummies: 7		Mummies: 4
Stillborn: 2		Stillborn: 6
Weak: 1		Weak: 3

Figure 30 indicates that more piglets in the vaccine group (15) were negatively affected due pathologies excluding mummification after gilt vaccination compared with the placebo group (12).
There is no evidence in the current state of the art or data provided in the instant disclosure supporting a reduction or prevention of all PCV3 clinical signs and/or clinical symptoms in piglets through maternal antibody immunization, as asserted by the instant claims. For these reasons, it is determined that an undue quantity of experimentation would be required of the skilled artisan to practice and implement the methods claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 143-151 and 159 are rejected under 35 U.S.C. 102(a)(1)/(a)/(2) as being anticipated by Hause (WO2017/066772), the alignment of SEQ ID NO: 1 with Geneseq db access no BDV50326 by Hause on 04-2017 in WO2017066772, and the alignment of SEQ ID NO: 4 with Geneseq db access no BDV50327 by Hause on 04-2017 in WO2017066772.
Hause anticipates a PCV3 ORF2 protein and a veterinarily acceptable carrier, such as a diluent and stabilizing agent, see claims 1 and 4, anticipating instant claims 142 and 143. The PCV3 ORF2 protein of Hause possesses 98.7% (rounding to 99% sequence identity) with instant SEQ ID NO: 4 and 99.8% (rounding to 100%) sequence identity with instant SEQ ID NO: 1, anticipating instant claim 144. The subjects administered the PCV3 ORF2 are pigs and piglets, see paragraphs [0051 and 0054], anticipating pre-breeding gilts of instant claim 149, since a proportion of the “pigs and piglets” in the porcine population of Hause are female.  The PCV3 ORF2 protein of Hause is expressed from a baculovirus, see paragraphs [0022 and 0132], anticipating instant claims 145 and 151.  The PCV3 ORF2 of Hause is combined with another disease-causing swine pathogen antigen (analogous to Hause’s “immunologically active component”), such as PRRSV and porcine parvovirus, see claims 7, 8, anticipating instant claims 146 , 147, and 150; and additionally, adjuvants, such as aluminum hydroxide, see paragraphs [0028-0031], anticipating instant claim 148, and is formulated in multi-dose composition, ranging from 1 to 250 doses, see paragraphs [0034 and 151], anticipating instant the multi-dose formulation and regimen of instant claims 158 and 159.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 152, 160, and 161 are rejected under 35 U.S.C. 103 as being unpatentable over Hause (WO2017/066772), as applied to claims 143-151 and 159, and further in view of Zhiwen et al. ("Recombinant virus-like particles obtained with PPV VP2 and PCV2 ORF2 and their immunogenicity." Chinese High Technology Letters (2010): 12).
See the teachings of Hause above. Hause teaches an “immunologically active component”), such as PRRSV and porcine parvovirus, see claim 8.  
Hause teaches formulation of PCV2 ORF2 in a multi-dose composition and treatment regimen, ranging from 1 to 250 doses, see paragraphs [0034 and 151], encompassing the instant the two-dose formulation and regimen of instant claim 160. Hause also teaches that the subjects administered the PCV3 ORF2 are pigs and piglets, see paragraphs [0051 and 0054], encompassing pre-breeding gilts of instant claim 161.     
Hause does not identify the “immunologically active component” of porcine parvovirus (PPV) recited in claim 8 as VP2, as required by instant claim 152. 
Zhiwen et al. teach combining PCV2 capsid proteins and PPV VP2 proteins to form a chimeric VLP, see the abstract provided.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to have been motivated to have combined the PCV3 ORF2 capsid of Hause and PPV VP2, as taught by Zhiwen et al., to induce a multivalent immune response.  One of ordinary skill in the 


   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898.  The examiner can normally be reached on M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shanon A. Foley/            Primary Examiner, Art Unit 1648